179 F.2d 963
MURRAYv.WEDEMEYER, Lieutenant General.
No. 12380.
United States Court of Appeals Ninth Circuit.
January 20, 1950.

James T. Davis, San Francisco, Cal., for appellant.
Frank J. Hennessy, U. S. Attorney, Joseph Karesh, Asst. U. S. Attorney, San Francisco, Cal., for appellee.
Before HEALY, McALLISTER,* and ORR, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment denying a writ of habeas corpus. The appellee has moved for a dismissal of the appeal on the ground that during its pendency appellant filed an application for parole, that the application was granted, and that appellant is no longer in the physical custody of appellee or any of his aides or representatives.


2
It appears that the facts are as stated in the motion. While the situation differs somewhat from that disclosed in Bledsoe v. Johnston, 9 Cir., 164 F.2d 481, we think the principle there applied is nevertheless applicable. The appeal is accordingly dismissed on the authority of that decision.



Notes:


*
 Sixth Circuit, sitting by special designation